Opinion filed April 13, 2006












 








 




Opinion filed April 13, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00063-CV 
                                                    __________
 
                                          EDDIE CANTU, Appellant
 
                                                             V.
 
                                      MARICELA
CANTU, Appellee
 

 
                                          On
Appeal from the 35th District Court
 
                                                          Brown
County, Texas
 
                                                Trial
Court Cause No. 02-08-496
 

 
                                             M
E M O R A N D U M   O P I N I O N
On March 13, 2006, Eddie Cantu filed in this court
a pro se notice of appeal challenging an order directing him to pay $4,653.80
in child support.  Cantu states in his
notice of appeal that, in the order, he was Asentenced
to180 days in [the] Brown County Jail.@




On March 13, 2006, the clerk of this court wrote
Cantu and informed him that he appeared to be seeking release from confinement
and that a writ of habeas corpus would be the appropriate form of relief.  The clerk further informed Cantu that neither
an affidavit of inability to pay costs nor the required filing fee had been
filed.  The clerk directed Cantu to
respond on or before March 28, 2006. 
There has been no response to our letter of March 13.
Therefore, the appeal is dismissed.
 
PER CURIAM
 
April 13, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.